DETAILED ACTION
	In Request for Continued Examination filed on 06/06/2022 for response filed on 04/25/2022, claims 1-9 are pending. Claims 1 and 9 are currently amended. Claims 1-9 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Status of Previous Rejections/Objections
35 USC § 103 rejection of claims 1-2, 5, 7, and 9 as being obvious over Cullen in view of Pomerantz have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below. 
35 USC § 103 rejection of claims 3-4 as being obvious over Cullen in view of Pomerantz and Yasukochi have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
35 USC § 103 rejection of claim 6 as being obvious over Cullen in view of Pomerantz and Morimoto have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
35 USC § 103 rejection of claim 8 as being obvious over Cullen in view of Pomerantz and Goto have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “a movement mechanism” has been interpreted under 112(f) as a means plus a function limitation because of the combination of a non-structural generic placeholder “mechanism” and functional limitation “to move the stage and the regulation body” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “an x movement mechanism 31 that moves the light irradiation section 20 in the x direction orthogonal to the y direction in the in-plane parallel to the stage surface 18” and “a z movement mechanism 32 that moves the stage 17 in the z direction, i.e., a vertical direction” and “The x movement mechanism 31 and the z movement mechanism 32 constitute a ‘movement mechanism’” ([0035]-[0037]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen), in view of US 2018/0348646 (“Lin et al” hereinafter Lin). 
Regarding Claim 1, Cullen teaches a molding apparatus (Figure 3, DLP fabrication system), comprising: 
a molding tank (Figure 3, Chamber 20); 
a stage (Figure 3, build surface 12) in the molding tank (Figure 3), wherein the stage has a stage surface (Figure 3, build surface 12 has a surface); 
a regulation body (Figure 3, glass window 32) on the a surface of the molding tank (Figure 3), wherein the regulation body has a specific surface that includes: a regulation surface that faces the stage surface (Figure 3, the glass window 32 has a surface that is facing the build surface 12), the regulation body (Figure 3, glass window 32) is configured to regulate, via the regulation surface (Figure 3, glass window 32 has a surface), a specific position of a material of a molded object on the stage surface ([0113], the DLP projector mounted above the chamber 20 and the glass window 32 projected images of each layer to selectively polymerize photopolymer layers onto the build surface 12), and the specific position of the material is regulated in a lamination direction of the material ([0115], thin layers of the photopolymer formulation are selectively cured on top of the previous layer to form the 3D object right-side up which implies lamination direction);
a light irradiation section (Figure 3, DLP projector 34) configured to irradiate the material with light ([0011], the system uses light beam) via the photocatalyst layer; and 

    PNG
    media_image1.png
    378
    495
    media_image1.png
    Greyscale
a movement mechanism configured to move the stage and the regulation body (Figure 2 a thin layer of the photopolymer resin is created by either lowering the build surface 12 further down into the vat 10 [0007] which implies the present of a movement mechanism). Cullen fails to teach a photocatalyst layer on the regulation surface, wherein a first side of the regulation body faces the light irradiation section, and the photocatalyst layer is on a second side of the regulation body opposite to the first side of the regulation body.	
However, Lin teaches a photocatalyst layer (See attached Figure 1, photoinitiation layer 130 and photoinhibition layer 134 are directly adjacent to the window 106) on the regulation surface (See attached Figure 1), wherein a first side of the regulation body faces the light irradiation section (Figure 1, window 106 has a first side facing the light irradiation section), and the photocatalyst layer is on a second side of the regulation body opposite to the first side of the regulation body (Figure 1, window 106 has a second side where the photoinitiation layer 130 and photoinhibition layer 134 are located). Although the 3D printing system described in Figure 1 is a bottom-up system but Lin also disclose a top-down system can also be employed ([0047]) with a reasonable exaptation of success. 
Culler and Lin are considered to be analogous to the claimed invention because both are in the same field of manufacturing three-dimensional modelling apparatus using vat polymerization. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the molding apparatus by Culler to incorporate the photocatalyst layer disclosed by Lin to reduce adhesion at the resin-window interface in a photopolymer-based 3D printer ([0019]).

    PNG
    media_image2.png
    891
    738
    media_image2.png
    Greyscale
Regarding Claim 2, the combination of Cullen and Lin teaches the molding apparatus according to claim 1, wherein the regulation surface (Cullen, Figure 3, glass window 32 has a surface) is a planar surface (Figure 3, the surface is planar).  
Regarding Claim 5, the combination of Cullen and Lin teaches the molding apparatus according to claim 1. Cullen fails to teach the photocatalyst layer includes a multi-layer structure of a plurality of materials, and a first material of the plurality of materials is different from a second material of the plurality of materials.  
However, Lin teaches the photocatalyst layer includes a multi-layer structure of a plurality of materials (Figure 1, photoinitiation layer 130 and photoinhibition layer 134 comprises different materials where the photoinitiation layer 130 comprises photoinitiators material [0080] and photoinhibition layer 134 comprises photoinhibitors materials [0083]) and a first material of the plurality of materials is different from a second material of the plurality of materials (photoinitiators material [0080] and photoinhibitors materials [0083] are different).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by Cullen to incorporates the multi-layer structure made of plurality of different materials into the photocatalyst layer disclosed by Lin to incorporate the photocatalyst layer disclosed by Lin to reduce adhesion at the resin-window interface in a photopolymer-based 3D printer ([0019]).
Regarding Claim 7, the combination of Cullen and Lin teaches the molding apparatus according to claim 1, wherein a wavelength of the light is one of less than or equal to 450 nm (Cullen, [0114], the light beam might be any one or combination of a visible light, UV, IR light source). Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 9, Cullen teaches an optical head unit (Figure 3, DLP fabrication system has a DLP projector 34) for a molding apparatus that includes a molding tank (Figure 3, Chamber 20) and a stage that has a stage surface (Figure 3, build surface 12 has a surface), the optical head unit comprising: a regulation body (Figure 3, glass window 32) on a top of the molding tank (Figure 3), wherein the regulation body has a specific surface (Figure 3, glass window has a surface), the specific surface (Figure 3, glass window has a surface)includes: a regulation surface that faces the stage surfaces (Figure 3, the glass window 32 has a surface that is facing the build surface 12), the regulation body (Figure 3, glass window 32) is configured to regulate, via the regulation surface, a specific position of a material of a molded object on the stage surface ([0113], the DLP projector mounted above the chamber 20 and the glass window 32 projected images of each layer to selectively polymerize photopolymer layers onto the build surface 12), and the specific position of the material is regulated in a lamination direction of the material ([0115], thin layers of the photopolymer formulation are selectively cured on top of the previous layer to form the 3D object right-side up which implies lamination direction); and 
a light irradiation section (Figure 3, DLP projector 34) configured to irradiate the material with light ([0011], the system uses light beam) via the photocatalyst layer. Culler fails to teach a photocatalyst layer on the regulation surface wherein a first side of the regulation body faces the light irradiation section, and the photocatalyst layer is on a second side of the regulation body opposite to the first side of the regulation body.
However, Lin teaches a photocatalyst layer (See attached Figure 1 above, photoinitiation layer 130 and photoinhibition layer 134 are directly adjacent to the window 106) on the regulation surface (See attached Figure 1 above), wherein a first side of the regulation body faces the light irradiation section (Figure 1, window 106 has a first side facing the light irradiation section), and the photocatalyst layer is on a second side of the regulation body opposite to the first side of the regulation body (Figure 1, window 106 has a second side where the photoinitiation layer 130 and photoinhibition layer 134 are located). Although the 3D printing system described in Figure 1 is a bottom-up system but Lin also disclose a top-down system can also be employed ([0047]) with a reasonable exaptation of success. 
Culler and Lin are considered to be analogous to the claimed invention because both are in the same field of manufacturing three-dimensional modelling apparatus using vat polymerization. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modified the molding apparatus by Culler to incorporate the photocatalyst layer disclosed by Lin to reduce adhesion at the resin-window interface in a photopolymer-based 3D printer ([0019]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen) in view of US 2018/0348646 (“Lin et al” hereinafter Lin) as applied to claim 1, and further in view of US2011/0101569 A1 (Yasukochi).
Regarding Claim 3, the combination of Cullen and Lin teaches the molding apparatus according to claim 1, and the photocatalyst layer is on at least the regulation surface (Lin, photoinitiation layer 130 and photoinhibition layer 134 are directly adjacent to the window 106). The combination fails to teach the specific surface of the regulation body includes a specific area different from the regulation surface, a distance between the regulation surface and the stage surface is less than a distance between the specific area of the regulation body and the stage surface. 
However, Yasukochi discloses the specific surface of the regulation body (Figure 7, film F) includes a specific area (Figure 7, linear section of the film F) different from the regulation surface (Figure 7, cylindrical surface 131a), a distance between the regulation surface and the stage surface is less than a distance between the specific area of the regulation body and the stage surface (Figure 7, the distance between the cylindrical surface 131a and the modeling stage 15 is less than the distance between the linear section of the film F and the modeling stage 15). 
Cullen, Lin, and Yasukochi are analogous to the claimed invention because they are in the same field of manufacturing stereolithographic apparatus for liquid level method. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by the modified Cullen to incorporate an area other than the regulation surface disclosed by Yasukochi to reduce the amount of contraction force generated during the curing to prevent wrinkle and sag being cause in the film ([0019]).
Regarding Claim 4, the combination of the modified Collen and Yasukochi teaches the molding apparatus according to claim 3. The modified Collen fails to teach the light irradiation section is further configured to irradiate the material in a one-dimensional slit area between the regulation surface and the stage.  
However, Yasukochi teaches the light irradiation section (Figure 1, irradiation unit 30) is further configured to irradiates ([0015]) the material ([0079], Figure 5, UV-curing resin R) in a one-dimensional ([0020]) slit area between the regulation surface (Figure 7, cylindrical surface 131a) and the stage ([0014]) with light ([0014], slit area formed between the stage and the linear area of the film, where linear area may be a flat area or a curved area [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by the modified Collen to irradiate the material in a one-dimensional slit area disclosed by Yasukochi to facilitate the peeling of the film from the cured layer of the resin ([0018]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen), in view of US 2018/0348646 (“Lin et al” hereinafter Lin) as applied to claim 1, and further in view of JP2007/144995A (Morimoto), machine translation provided.  
Regarding Claim 6, the combination of Cullen of Lin meets the claimed molding apparatus as claimed in claim 1. The combination fails to teach the photocatalyst layer includes at least one of titanium oxide or tantalum oxide.
However, Morimoto discloses titanium oxide ([0021]) is a known photocatalytic substance in the field of photo-curing. 
Cullen, Lin, and Morimoto are considered to be analogous to the claimed invention because they are in the same field of using photo curing technology to generate three-dimensional object. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material for the photocatalyst layer disclosed by the modified Cullen by using titanium oxide of Morimoto because Morimoto indicates that titanium oxide is a known photocatalytic material for photo-curing ([0021]) due to its high peel ability form the photo curable resin that is an organic substance, but has low peel ability from quartz and glass that are inorganic substance ([0021]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen) in view of US 2018/0348646 (“Lin et al” hereinafter Lin) as applied to claim 1, and further in view of US2015/0246483 A1 (“Goto et al.” hereinafter Goto).
Regarding Claim 8, the combination of Cullen of Lin meets the claimed molding apparatus as claimed in claim 1. The combination fails to teach the surface roughness of the photocatalyst layer is one of less than or equal to 100 µm.
However, Goto teaches a surface roughness of the layer is one of less than or equal to 100 µm ([0095], 0.1 µm to 30 µm).
Cullen, Lin, and Goto are considered to be analogous to the claimed invention because both are in the same field of forming three-dimensional molded objects by photo-curing technology. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have identified the material for the layer disclosed by the modified Cullen has a surface roughness of less than or equal to 100 µm as disclosed by Goto because having low surface roughness reduces the adhesion of the composition to the surface ([0096]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754